                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


AMONTRE O'BRIAN ROSS,

                                   Plaintiff,

                 v.                                                    Case No. 19-CV-622

MATTHEW KELLNER, et al.,

                                   Defendants.


    ORDER GRANTING PLAINTIFF’S REQUEST TO PROCEED IN
   DISTRICT COURT WITHOUT PREPAYING THE FILING FEE AND
       RECOMMENDING THAT THE ACTION BE DISMISSED


        Currently pending before the court is plaintiff Amontre O’Brian Ross’s Request

to Proceed in District Court without Prepaying the Filing Fee. Having reviewed Ross’s

request, the court concludes that he lacks the financial resources to prepay the fees and

costs associated with this action. Therefore, his Request to Proceed in District Court

without Prepaying the Filing Fee will be granted. 1




1
  Ross is a resident of Mendota Mental Health Institute. It appears he is detained at the facility after having been
found not guilty of first-degree reckless homicide due to mental disease or defect in Milwaukee County Circuit
Court, see case number 2017CF000459, available at https://wcca.wicourts.gov. As a result, he is not a “prisoner” for
purposes of the Prison Litigation Reform Act, 28 U.S.C. § 1915(h). Banks v. Robert, No. 16-cv-720-pp, 2017 U.S.
Dist. LEXIS 69899, at *5 (E.D. Wis. May 8, 2017) (citing Kolocotronis v. Morgan, 247 F.3d 726, 728 (8th Cir.
2011)).
       Because the court is granting Ross’s Request to Proceed in District Court without

Prepaying the Filing Fee, it must determine whether the complaint is legally sufficient

to proceed. 28 U.S.C. § 1915. Congress sought to ensure that no citizen would be denied

the opportunity to commence a civil action in any court of the United States solely due

to poverty. Denton v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Adkins v. E. I. DuPont de

Nemours & Co., 335 U.S. 331, 342 (1948)). However, Congress also recognized that “a

litigant whose filing fees and court costs are assumed by the public, unlike a paying

litigant, lacks an economic incentive to refrain from filing frivolous, malicious, or

repetitive lawsuits.” Id. (quoting Neitzke v. Williams, 490 U.S. 319, 324 (1989)). To balance

these competing concerns, before the court can allow a plaintiff to proceed in forma

pauperis it must determine that the case neither (1) is frivolous or malicious, (2) fails to

state a claim upon which relief may be granted, nor (3) seeks monetary relief against a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). Thus, although “a pro

se complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting

Estelle v. Gamble, 429 U.S. 97, 106 (1976)), a pro se complaint must meet these minimal

standards before the court shall grant a plaintiff leave to proceed in forma pauperis.

       A claim is legally frivolous when it lacks an arguable basis either in law or in

fact. Denton, 504 U.S. at 31; Neitzke, 490 U.S. at 325. Although factual allegations must be

weighed in favor of the plaintiff, that does not mean that the court is required to accept



                                             2
without question the truth of the plaintiff's allegations. Denton, 504 U.S. at 32. Thus, a

court may dismiss a claim as frivolous if it is “clearly baseless,” “fanciful,” “fantastic,”

“delusional,” “irrational,” “wholly incredible,” or “based on an indisputably meritless

legal theory.” Id. at 32-33. A court may not dismiss a claim as frivolous simply because

“the plaintiff’s allegations are unlikely.” Id.

       A claim might not be frivolous or malicious but nonetheless fail to state a claim

upon which relief may be granted and, therefore, be subject to dismissal. In determining

whether a complaint is sufficient to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii), the

court applies the same well-established standards applicable to a motion to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(6). DeWalt v. Carter, 224 F.3d 607, 611

(7th Cir. 2000).

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint must contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.”

Although the allegations in a complaint need not be detailed, a complaint “demands

more than an unadorned, the-defendant-unlawfully-harmed-me accusation. A pleading

that offers labels and conclusions or a formulaic recitation of the elements of a cause of

action will not do. Nor does a complaint suffice if it tenders naked assertions devoid of

further factual enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

quotation marks, citation, and brackets omitted). The complaint must be sufficiently

detailed “to give the defendant fair notice of what the claim is and the grounds upon



                                                  3
which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)) (quotation marks and ellipses omitted).

      If the complaint contains well-pleaded non-frivolous factual allegations, the

court should assume the veracity of those allegations and “then determine whether they

plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679. “Determining

whether a complaint states a plausible claim for relief will … be a context-specific task

that requires the reviewing court to draw on its judicial experience and common sense.”

Id.

      With the standards set forth in 28 U.S.C. § 1915(e)(2) in mind, the court turns to

the allegations raised in Ross’s complaint. Ross seeks to sue his fifth-grade teacher who,

at some point during the 1999-2000 school year, asked to retain poems that Ross had

written. The teacher apparently never returned the poems. He contends that this

“selfish,” “highly insensitive,” and “predatory” act may have “completely change[d]

the trajectory of the many loved ones around [Ross]” because if the poems had been

returned he “may have made an affirmative pivot towards such full time artistry.” (ECF

No. 1 at 3.) Ross demands

      full ownership of any and all copyrights, publishings associated [with] its
      distributions and any and everything that manifested because of. Every
      dollar made from the works should be rightfully awarded to me, minus
      any interest. $100,000 pain and suffering is also asked for in consideration
      of everything that was when factoring in socio economic disadvantages
      being a young Black man in the inner city of Milwaukee.




                                            4
(ECF No. 1 at 5.)

       The court cannot discern any plausible legal claim in Ross’s complaint. There is

no suggestion that Ross’s fifth-grade teacher ever published Ross’s poems, much less

benefitted financially from any publication. Moreover, even if Ross could adequately

plead the element of a copyright infringement claim, such a claim would seem to be

barred by the three-year statute of limitations for such claims, see 17 U.S.C. § 507(b). At

best, Ross alleges that his fifth-grade teacher retained possession of Ross’s work, which

does not suggest any legal claim that is cognizable in federal court.

       IT IS THEREFORE ORDERED that the plaintiff’s Request to Proceed in District

Court without Prepaying the Filing Fee (ECF No. 2) is granted.

       IT IS FURTHER RECOMMENDED that Ross’s complaint and this action be

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       Your attention is directed to 28 U.S.C. § 636(b)(1)(B) and (C) and Fed. R. Civ. P.

72(b)(2) whereby written objections to any recommendation herein or part thereof may

be filed within fourteen days of service of this recommendation. Failure to file a timely

objection with the district court shall result in a waiver of your right to appeal.

       Dated at Milwaukee, Wisconsin this 15th day of May, 2019.



                                                  _________________________
                                                  WILLIAM E. DUFFIN
                                                  U.S. Magistrate Judge




                                              5
